346 F.Supp. 1149 (1972)
ANALYTICAL SYSTEMS CORPORATION et al.
v.
SMALL BUSINESS ADMINISTRATION et al.
Civ. A. No. 71-1638-F.
United States District Court, D. Massachusetts.
May 2, 1972.
George J. Basbanes, Lowell, Mass., for plaintiffs.
Terry Segal, Asst. U. S. Atty., Boston, Mass., for defendants.

MEMORANDUM OF DECISION ON PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
FRANCIS J. W. FORD, District Judge.
Plaintiffs here seek to enjoin defendants from classifying Input-Output Computer Services, Inc. (IOCS) as a disadvantaged business and from awarding a certain contract to IOCS for fiscal year 1973 without competitive bids.
At a hearing on their motion for a preliminary injunction, plaintiffs did not urge the contentions of their complaint that the award of the contract would violate their constitutional or statutory rights, but relied solely on their contention that the award would violate defendant Small Business Administration's own regulations in that there is a reasonable possibility that IOCS could obtain the contract under normal competitive procedures and hence is not eligible to receive an award without competitive bidding. 13 CFR 124.8-1(d).
From a consideration of the affidavits filed by both parties on the factual issue of whether IOCS has at this point developed the management capacity needed to prepare bids which would give it a reasonable possibility of obtaining the contract under competitive conditions, the Court cannot find that plaintiffs, on the evidence now before the Court, have shown a reasonable probability of proving their contentions at a full trial on the merits so as to justify the granting of preliminary injunctive relief at this point.
*1150 More importantly, however, injunctive relief is not available in any case against the defendant administrator of the Small Business Administration. The Small Business Act specifically provides that "no attachment, injunction, garnishment, or other similar process, mesne or final, shall be issued against the administrator or his property." 15 U.S.C. § 634(b) (1). Vincent v. Small Business Administration, 4 Cir., 402 F. 2d 769, 771; Lloyd Wood Construction Company v. Sandoval, D.C., 318 F.Supp. 1167, 1171, 1172; Von Lusch v. Hoffmaster, D.C., 253 F.Supp. 633, 635, 636.
Plaintiffs' motion for preliminary injunction is denied.